Title: From George Washington to Henry Knox, 16 December 1782
From: Washington, George
To: Knox, Henry


                        
                            Dear Sir
                            Newburgh 16th December 1782
                        
                        The appearance of the Weather, reminds me of the use of a Sleigh; I beg to be informed therefore, if the one
                            I talked to you about the other day can, without much inconvenience, be made immediately? In that case I should be glad to
                            have it set abt. If it cannot, I should be glad to know it that I may look out elsewhere as I find, upon enquiry, that the
                            Qr Mr Genl carried my old one to Philadelphia last Winter, & has none to supply its place.
                        If you make me a Sleigh—Quaere upon Philosophical, Mechanical, or practical principles, is it best to have the
                            Sliders (excepting always the curve in front) a little circular, or quite straight? The longer the bearing the greater the
                            friction—the shorter, the weight is confined to a smaller space of the Sliders, and consequently the compressure greater;
                            is a part in one case, bears what the whole does in the other: which of these is best, you may determine. I am Dr Sir Yr
                            Most Obedt Servt
                        
                            Go: Washington
                        
                    